      Case 2:16-md-02740-JTM-MBN Document 12057 Filed 01/22/21 Page 1 of 9




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

IN RE: TAXOTERE (DOCETAXEL)                      )     MDL No. 16-2740
PRODUCTS LIABILITY                               )
LITIGATION                                       )     SECTION: “H” (5)
                                                 )
This document relates to:                        )
Juanita Greer, No. 18-11728                      )


                               ORDER AND REASONS

         Before the Court is Defendants’ Motion for Judgment on the Pleadings
Based on the Statute of Limitations (Doc. 11010). The Court held oral
argument on the Motion on November 17, 2020. For the following reasons, the
Motion is GRANTED.



                                    BACKGROUND

         Plaintiffs in this multidistrict litigation (“MDL”) are suing several
pharmaceutical        companies      that   manufactured      and/or   distributed   a
chemotherapy drug, Taxotere or docetaxel, 1 that Plaintiffs were administered
for the treatment of breast cancer or other forms of cancer. Among these
companies are Defendants sanofi-aventis U.S. LLC and Sanofi U.S. Services
Inc. (collectively, “Sanofi” or “Defendants”). Plaintiffs allege that the drug
caused permanent alopecia—in other words, permanent hair loss. Plaintiffs
bring claims of failure to warn, negligent misrepresentation, fraudulent
misrepresentation, and more. The first bellwether trial was held in September
2019, and the second trial is set for 2021. 2


1   Docetaxel is the generic version of Taxotere.
2   The second trial was continued due to the COVID-19 pandemic.
    Case 2:16-md-02740-JTM-MBN Document 12057 Filed 01/22/21 Page 2 of 9




       According to her complaint, Plaintiff Juanita Greer received treatment
with Taxotere “[a]pproximately from September 2009 to October 2009.” 3 After
her treatment, she suffered permanent hair loss. 4 She complained to an
oncologist about her hair loss, and she discussed her hair loss with family,
friends, and her beautician. 5 In 2018, she filed this lawsuit. 6
       In the instant Motion, Defendants argue that Plaintiff’s claims are
barred by the Mississippi statute of limitations. Plaintiff opposes the Motion.


                                  LEGAL STANDARD

       Rule 12(c) provides that a party may move for judgment on the pleadings
after pleadings are closed but early enough not to delay trial. 7 The standard
for determining a Rule 12(c) motion is the same as a Rule 12(b)(6) motion to
dismiss. 8 To survive a Rule 12(b)(6) motion to dismiss, a plaintiff must plead
enough facts “to state a claim to relief that is plausible on its face.” 9 A claim is
“plausible on its face” when the pleaded facts allow the court to “[d]raw the
reasonable inference that the defendant is liable for the misconduct alleged.” 10
A court must accept the complaint’s factual allegations as true and must “draw




3 Doc. 10668-6 at 5. The Court notes that while Defendants’ Motion for Judgment on the
  Pleadings was pending, the Court ruled on a Motion for Leave to File Amended Short Form
  Complaints of Bellwether Pool Plaintiffs. In its ruling, the Court granted in part and denied
  in part Plaintiff Greer’s proposed amendments. See Doc. 11129 at 8–9. The Court, therefore,
  will now refer to Plaintiff Greer’s allegations as amended.
4 Doc. 10668-6 at 5.
5 Id. at 6.
6 2:18-cv-11728, Doc. 1.
7 FED . R. CIV. P. 12(c).
8 Guidry v. Am. Pub. Life Ins. Co., 512 F.3d 177,180 (5th Cir. 2007).
9 Ashcroft v. Iqbal, 556 U.S. 662, 667 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

  544, 547 (2007)).
10 Id.




                                              2
     Case 2:16-md-02740-JTM-MBN Document 12057 Filed 01/22/21 Page 3 of 9




all reasonable inferences in the plaintiff’s favor.” 11 A court need not, however,
accept as true legal conclusions couched as factual allegations. 12
       To be legally sufficient, a complaint must establish more than a “sheer
possibility” that the plaintiff’s claims are true. 13 The complaint must contain
enough factual allegations to raise a reasonable expectation that discovery will
reveal evidence of each element of the plaintiff’s claim. 14 If it is apparent from
the face of the complaint that an insurmountable bar to relief exists and the
plaintiff is not entitled to relief, the court must dismiss the claim. 15 The court’s
review is limited to the complaint and any documents attached to the motion
to dismiss that are central to the claim and referenced by the complaint. 16


                               LAW AND ANALYSIS

       Sanofi argues that this case is time-barred because (1) the face of the
complaint shows that Plaintiff did not file suit within three years of sustaining
her injury as required under the applicable statute of limitations; and (2)
Mississippi law provides no basis to delay the accrual of her claims or toll the
statute of limitations under the facts of her case.

I.     The Face of Plaintiff’s Complaint
       Sanofi avers that Plaintiff sustained her injury six months after she
finished her chemotherapy with Taxotere. Sanofi points to the Master
Complaint in the MDL, which alleges that all Plaintiffs’ hair loss became
permanent six months after the completion of chemotherapy. Highlighting the

11 Lormand v. U.S. Unwired, Inc., 565 F.3d 228, 232 (5th Cir. 2009).
12 Iqbal, 556 U.S. at 667.
13 Id.
14 Lormand, 565 F.3d at 255–57.
15 Jones v. Bock, 549 U.S. 199, 215 (2007).
16 Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498 (5th Cir. 2000).




                                             3
      Case 2:16-md-02740-JTM-MBN Document 12057 Filed 01/22/21 Page 4 of 9




fact that in her Short Form Complaint, Greer incorporated the Master
Complaint by reference, Sanofi avers that the statute of limitations began to
run six months after Greer completed chemotherapy. 17 Sanofi posits that
because Greer completed chemotherapy in October 2009, the three-year
statute of limitations began to run in April 2010. According to Sanofi, when
Greer filed her complaint in November 2018, her claims were time-barred. 18
        The parties agree that the applicable statute of limitations for Plaintiff’s
claims is the general three-year statute of limitations set forth in Mississippi
Code Annotated § 15–1–49. 19 Typically, this period begins to run on the day
that the injury or damage is sustained. 20 In this case, Plaintiff claims that her
injury is permanent chemotherapy-induced alopecia (“PCIA”). The Master
Complaint defines PCIA as “an absence of or incomplete hair regrowth six
months beyond the completion of chemotherapy.” 21 On the face of the
pleadings, then, Plaintiff sustained her injury in April 2010, six months after
she completed her chemotherapy treatment. Unless Plaintiff proves otherwise,
this is when the limitations period began to run on her claims. 22

II.     The “Discovery Rule” and Fraudulent Concealment
        In response, Plaintiff Greer invokes (1) the “discovery rule,” and (2)
fraudulent concealment. The Court begins with the discovery rule. The


17 Doc. 10668-6 at 2.
18 In her response, Plaintiff does not dispute that her complaint is time-barred on its face.
   Instead, she focuses on arguing that the statute of limitations should be tolled.
19 See MISS. CODE ANN. § 15–1–49(1) (“All actions for which no other period of limitation is

   prescribed shall be commenced within three (3) years next after the cause of such action
   accrued, and not after.”).
20 See Smith v. General Motors, LLC, Civil Action No. 3:17CV471TSL-RHW, 2017 WL

   4582330, at *3 (S.D. Miss. Oct. 13, 2017); Kaufman ex rel. Kaufman v. Robinson Property
   Group Ltd. Partnership, 331 Fed. App’x 276, 277 (5th Cir. 2008).
21 Doc. 4407 at ¶ 181.
22 See Smith, 2017 WL 4582330, at *3; Kaufman, 331 Fed. App’x at 277; Barnes ex rel. Estate

   of Barnes v. Koppers, Inc., 534 F.3d 357, 365 (5th Cir. 2008).


                                             4
     Case 2:16-md-02740-JTM-MBN Document 12057 Filed 01/22/21 Page 5 of 9




discovery rule provides that “[i]n actions for which no other period of limitation
is prescribed and which involve latent injury or disease, the cause of action
does not accrue until the plaintiff has discovered, or by reasonable diligence
should have discovered, the injury.” 23
       Plaintiff argues that she suffered a latent injury. She disputes that her
hair loss was obvious, as Sanofi contends, and she states that the permanent
nature of her hair loss was latent. She avers that for years she reasonably
believed her hair would return. She states that “it was not until May 2016 that
Ms. Greer even knew chemotherapy could cause permanent hair loss.” 24 In
response, Sanofi cites the Master Complaint, averring that Plaintiff’s injury
was so open and obvious that Plaintiffs called it “stigmatizing.” 25
       Under Mississippi law, “a latent injury is an injury which is hidden or
unseen.” 26 The Fifth Circuit has recognized that “‘[f]or an injury to be latent it
must be undiscoverable by reasonable methods’ such as ‘through personal
observation or experience.’” 27 Mississippi courts have cautioned that a latent
injury should be found only in “limited circumstances.” 28
       The Court finds that the discovery rule does not apply here. Plaintiff
anticipated that her hair loss would be temporary. Even setting aside the
definition of PCIA in the Master Complaint, Greer knew or should have known

23 MISS. CODE ANN. § 15–1–49(2). See also Barnes, 534 F.3d at 359–60.
24 Doc. 11057 at 7. The Court notes that in a proposed amendment, Plaintiff Greer sought to
   add this allegation to her complaint: “Plaintiff first learned of any association of her hair’s
   failure to grow back and TAXOTERE® /docetaxel on or around May of 2016 when her
   daughter saw advertisements concerning TAXOTERE® / docetaxel and permanent hair
   loss.” Doc. 10668-6 at 6. The Court did not allow the amendment. See Doc. 11129.
25 The Master Complaint alleges that “Plaintiffs are stigmatized with the universal cancer

   signifier—baldness—long after they underwent cancer treatment, and their hair loss acts
   as a permanent reminder that they are cancer victims.” Doc. 4407 at ¶ 6.
26 Sutherland v. Estate of Ritter, 959 So.2d 1004, 1008 (Miss. 2007).
27 State Indus. Prod. Corp. v. Beta Tech. Inc., 575 F.3d 450, 455 (5th Cir. 2009) (quoting PPG

   v. Lowery, 909 So.2d 47, 51 (Miss. 2005)).
28 PPG, 909 So.2d at 51.




                                                5
     Case 2:16-md-02740-JTM-MBN Document 12057 Filed 01/22/21 Page 6 of 9




six months after her treatment that something was amiss when her hair had
not grown back as she expected.
       Plaintiff quotes PPG v. Lowery, averring that “some plaintiffs may
require access to medical records to discover the injury.” 29 The Lowery court,
however, found that the plaintiff there, Melissa Lowery, had knowledge of her
injury based on the fact that she passed out and went to the emergency room:
              By her own admission, Lowery knew when, how and
              by whom she had been injured on the night of her
              acute exposure [to paint fumes]. The Court must
              consider Lowery’s actions in determining whether she
              “knew” or “reasonably should have known” that she
              had suffered an injury. For instance, seeking medical
              attention for side effects or symptoms confirms that
              Lowery “knew” she was injured. 30
The Lowery case, therefore, does not support Plaintiff’s argument. The
evidence in this case similarly confirms that Greer “knew” she was injured. 31
Greer complained to an oncologist that her hair was not growing back, and she
spoke to family, friends, and her beautician about it. 32 Based on her actions,
Greer cannot claim that she did not recognize her injury.
       Greer appears to argue that her cause of action did not accrue until she
realized that chemotherapy can cause permanent hair loss. Courts have
expressly rejected this argument, reasoning that “[t]he firmest rebuke to this




29 Doc. 11057 at 6 (quoting PPG, 909 So.2d at 51).
30 PPG, 909 So.2d at 51.
31 Regarding the level of knowledge that the law contemplates, the Mississippi Supreme

   Court has explained that the “focus is on the time that the patient discovers, or should have
   discovered by the exercise of reasonable diligence, that he probably has an actionable
   injury.” Id. (emphasis in original).
32 The Court specifically notes that Plaintiff does not allege that upon hearing her concerns,

   the oncologist told her that her hair loss was not permanent.


                                               6
     Case 2:16-md-02740-JTM-MBN Document 12057 Filed 01/22/21 Page 7 of 9




interpretation [of the discovery rule] is the language of the statute itself, which
refers only to discovery of the injury, not to discovery of its cause.” 33
       For these reasons, the Court finds that the discovery rule does not apply,
and Greer’s claim began to accrue at the time of her injury in April 2010.
       The Court now turns to the doctrine of fraudulent concealment, which
Greer has also invoked. Mississippi Code Annotated § 15-1-67 provides for
tolling of the statute of limitations as follows:
              If a person liable to any personal action shall
              fraudulently conceal the cause of action from the
              knowledge of the person entitled thereto, the cause of
              action shall be deemed to have first accrued at, and not
              before, the time at which such fraud shall be, or with
              reasonable diligence might have been, first known or
              discovered. 34
The Mississippi Supreme Court has held that a plaintiff seeking to avail
herself of the doctrine of fraudulent concealment has “a two-fold obligation to
demonstrate that (1) some affirmative act or conduct was done and prevented
discovery of a claim,” which act was designed to prevent the discovery of the
claim, and “(2) due diligence was performed on [her] part to discover it.” 35
       In her opposition, Plaintiff argues that Sanofi made “affirmative efforts
to fraudulently conceal Taxotere’s risk of permanent hair loss.” 36 She points to
allegations that Sanofi knew “of the propensity of their drugs to cause the


33 Barnes, 534 F.3d at 360 (finding that statute of limitations began to run when plaintiff’s
   mother was diagnosed with breast cancer, not when attorney discovered link between
   cancer and emissions from wood treatment plant near the mother’s house). See also Pounds
   v. Rogersol, Inc., Civil Action No. 3:07–cv–554–WHB–LRA, 2009 WL 607429, at *5 (S.D.
   Miss. Mar. 5, 2009) (finding that the statute of limitations began to run when plaintiff’s
   mother was diagnosed with leukemia, not when her mother learned that leukemia could
   have been caused by exposure to chemicals at work).
34 MISS. CODE ANN. § 15-1-67. See also Robinson v. Cobb, 763 So.2d 883, 887 (Miss. 2000).
35 Stephens v. Equitable Life Assur. Soc’y of U.S., 850 So. 2d 78, 83 (Miss. 2003).
36 Doc. 11057 at 8.




                                             7
     Case 2:16-md-02740-JTM-MBN Document 12057 Filed 01/22/21 Page 8 of 9




injuries at issue in this MDL while concealing it from and/or failing to warn
patients, health care professionals, the medical community, or the public in the
U.S.” 37 Plaintiff’s argument misses the mark. To toll the statute of limitations
under the doctrine of fraudulent concealment, Plaintiff would need to show
that Sanofi prevented her from discovering her claim, not that Sanofi
prevented her from discovering Taxotere’s risk of permanent hair loss. As
Sanofi notes, the law is clear that Sanofi’s alleged concealment of the risks
associated with Taxotere cannot form the basis of both Greer’s substantive
claim and her claim for tolling. 38 Rather, Plaintiff would need to show a
separate act “to conceal the underlying tortious conduct.” 39 She points only to
the underlying conduct. Because Plaintiff has failed to make the required
showing, the doctrine of fraudulent concealment does not save her claims.


                                     CONCLUSION
       Accordingly, for the foregoing reasons, Defendants’ Motion for Judgment
on the Pleadings Based on the Statute of Limitations (Doc. 11010) is
GRANTED. Plaintiff’s case is DISMISSED WITH PREJUDICE.


       New Orleans, Louisiana, this 21st day of January, 2021.




37 Id.
38 Whitaker v. Limeco Corp., 32 So.3d 429, 438 (Miss. 2010) (“[S]howing false financial
   records could not serve to have both fraudulently induced the Plaintiffs and fraudulently
   concealed from the Plaintiffs the underlying fraud claim.”); Smith v. First Family Financial
   Services, Inc., 436 F. Supp. 2d 836, 840–41 (S.D. Miss. 2006); Ross v. Citifinancial, Inc.,
   344 F.3d 458, 463–64 (5th Cir. 2003) (“Mississippi law is unambiguous: Plaintiffs must
   prove a subsequent affirmative act of fraudulent concealment to toll the limitations.”).
39 See Smith, 436 F. Supp. 2d at 840–41 (quoting Boone v. Citigroup, Inc., 416 F.3d 382, 390

   n.11 (5th Cir. 2005).

                                              8
Case 2:16-md-02740-JTM-MBN Document 12057 Filed 01/22/21 Page 9 of 9




                                  JANE TRICHE MILAZZO
                                  UNITED STATES DISTRICT JUDGE




                                 9
